Citation Nr: 0420366	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for left ear hearing 
loss, currently evaluated as zero percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied increased 
rating claims for bilateral pes planus and left ear hearing 
loss.  

The Board notes that in a September 2003 Statement of the 
Case, the RO increased the veteran's rating for bilateral pes 
planus from zero to 10 percent disabling effective November 
2001 (the date of this claim).  The Board further notes that 
because the increase does not constitute a full grant of 
benefits, the claim remains in appellate status.  

In written argument submitted to the Board in June 2004, the 
veteran's representative indicated that the veteran has 
tinnitus in his left ear.  The Board construes this statement 
as a claim for service connection for tinnitus, both on 
direct incurrence and, in view of the fact that service 
connection is in effect for hearing loss in the left ear, 
secondary bases.  This matter is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefined VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. This change in the law 
is applicable to all claims, such as this one, filed on or 
after the date of enactment of the VCAA.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b)(c) 
(2003).  

In this case, while the RO included 38 C.F.R. § 3.159 in its 
statement of the case, all of the duties to notify the 
veteran under VCAA have not been met, to include being 
informed of the evidence that VA would obtain on his behalf, 
and the evidence that the veteran is responsible for 
furnishing himself.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (the VA's duties include providing a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim and a description of which 
portion of that evidence (if any) was to be provided by the 
veteran and which portion the VA would attempt to obtain on 
his behalf).

The Board also notes that, in his substantive appeal (VA Form 
9), received by the RO in September 2002, the veteran 
requested a local (i.e., RO) hearing.  In a statement 
received by the RO in March 2003, the veteran's 
representative indicated that the veteran had subsequently 
requested a VA examination for the issues on appeal in lieu 
of attending a personal hearing.  However, a request for a 
hearing may not be withdrawn by an appellant's representative 
without the consent of the appellant.  38 C.F.R. § 20.702(e) 
(2003).  The RO should contact the veteran to confirm that he 
wishes to withdraw his RO hearing request.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should contact the veteran for 
the purpose of  confirming his 
representative's March 2003 statement 
indicating that he wishes to withdraw his 
RO hearing request.

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(b)(c).  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims for increased ratings for 
bilateral pes planus and left ear hearing 
loss of the impact of the notification 
requirements on each claim.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claims.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

4.  Then, the RO should readjudicate the 
veteran's claims for increased ratings 
for bilateral pes planus and left ear 
hearing loss.  If the RO's decision is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




